UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7945



TIMOTHY LEE COLES,

                                             Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; VIRGINIA DEPARTMENT
OF CORRECTIONS; LARRY W. HUFFMAN, Regional
Director; LONNIE M. SAUNDERS, Warden; D.
SWISHER, Ex-Hearings Officer; M. K. BASHAM,
Corrections Officer,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-131-3)


Submitted:   March 4, 2002                 Decided:   March 11, 2002


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Lee Coles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Lee Coles, a Virginia inmate, appeals the district

court’s order denying relief on his amended 42 U.S.C.A. § 1983

(West Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find that this appeal is frivolous. Accordingly, we dismiss

the appeal on the reasoning of the district court.    See Coles v.

Virginia, No. CA-01-131-3 (E.D. Va. Nov. 7, 2001).    We also deny

Coles’ motion for appointment of counsel and his motion for an

injunction.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2